Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-4, 13-14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Picha et al. (U.S. 2020/0323646) in view of Alexander et al. (U.S. 2005/0119758).
Regarding claims 1 and 13-14, Picha et al. discloses a surgical implant comprising a plastic component (100, Fig. 1; paragraph 0055) having an 
Additionally, as the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either 

    PNG
    media_image1.png
    488
    652
    media_image1.png
    Greyscale

Picha et al. does not disclose that the microgrooves have widths of less than or equal to 12 micrometers, depths of less than or equal to 12 micrometers, crests of less than or equal to 12 micrometers, and a periodicity of less than or equal to 24 micrometers (claim 1), that the microgrooves have widths of 4-12 micrometers, depths of 4-12 micrometers, crests of 4-12 micrometers, and a periodicity of 8-24 micrometers. (claim 13), or that the microgrooves have widths of 8-12 micrometers, depths of 8-12 micrometers, crests of 8-12 micrometers, and a periodicity of 16-24 micrometers (claim 14). Alexander et al. discloses a surgical implant with microgrooves designed for osseointegration analogous to that of Picha et al. Alexander et al. teaches that these microgrooves may have a width of 2-25 micrometers, a depth of 2-25 micrometers, and a crest of 2-25 micrometers (paragraph 0044), and therefore would have a periodicity, which is the sum of the crest and microgroove width, of 4-50 micrometers. Alexander et al. teaches that these dimensions result in a preferential promotion of the rate of bone cell growth (paragraph 0044). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Picha et al. with the teachings of Alexander et al. by modifying the microgrooves to have dimensions within the ranges taught by Picha et al., including a microgroove width of 8-12 micrometers, a microgroove depth of 8-12, a microgroove crest of 8-12 micrometers, and a periodicity of 16-24 micrometers. This would be beneficial as such dimensions result in a preferential promotion of the rate of bone cell growth.
Regarding claim 2, the present combined citation discloses the surgical implant of claim 1. Additionally, Picha et al. discloses that the plastic component (100) is the surgical implant (paragraph 0055).
Regarding claim 3, the present combined citation discloses the surgical implant of claim 1. Additionally, Picha et al. discloses that the surgical implant further comprises a non-plastic component connected to the plastic component (100), as the surgical implant may comprise a combination of the plastic polyetheretherketone and non-plastic carbon fiber (paragraph 0055).
Regarding claim 4, the present combined citation discloses the surgical implant of claim 1. Additionally, Picha et al. discloses that the plastic component is made of polyetheretherketone (paragraph 0055).
Regarding claim 22, the present combined citation discloses the surgical implant of claim 1. Additionally, Picha et al. discloses that the surgical implant is a spinal fusion implant (paragraph 0042).
Regarding claim 23, the present combined citation discloses the surgical implant of claim 22. Additionally, Picha et al. discloses that the spinal fusion implant is a cervical spinal fusion implant (paragraph 0047).
Regarding claim 24, the present combined citation discloses the surgical implant of claim 22. Additionally, Picha et al. discloses that the surgical fusion implant is a lumbar spinal interbody fusion implant (paragraphs 0018 and 0047).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Picha et al. (U.S. 2020/0323646) in view of Alexander et al. (U.S. 2005/0119758), and further in view of Ulrich, Jr. et al. (9,848,995).
Regarding claim 25, the present combined citation discloses the surgical implant of claim 1. Additionally, Picha et al. discloses that the surgical implant further comprises a through-hole (hole shown in interior surface of Fig. 1 and exterior surface of Fig. 11) between the exterior (138) and interior (137) side surfaces. Picha et al. does not disclose that this through-hole is threaded. Ulrich, Jr. et al. discloses a spinal implant analogous to that of Picha et al. The device of Ulrich, Jr. et al. comprises a through-hole (90) which may be threaded to enhance engagement of surgical tools used to manipulate the implant (col. 12, lines 55-60). It would have been obvious tone skilled in the art at the time of filing to have modified the device of Picha et al. in view of Alexander et al. with the teachings of Ulrich, Jr. et al. by modifying the through-hole to be threaded in order to enhance the engagement of surgical tools which manipulate the implant through the through-hole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774